Citation Nr: 0920860	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin condition, 
claimed as dermatophytis and tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1970, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the asthma claim, the Veteran reported on his March 1967 
Report of Medical History at enlistment that he never 
suffered from hay fever or asthma.  Similarly, his March 1967 
Report of Medical Examination at enlistment reflects that his 
lungs and chest were within normal limits.  However, in an 
April 1967 treatment note, he complained of coughing, chest 
pain, and dyspnea, and noted a pre-service history of asthma, 
although he acknowledged he had not receive medical care for 
the disorder.  On his October 1970 Report of Medical History 
at separation, he reported suffering from sinusitis, hay 
fever, and asthma.  His corresponding Report of Medical 
Examination states that his lungs and chest were within 
normal limits, although the examiner noted that sinusitis, 
hay fever, and asthma existed prior to service.  

In a March 2003 VA respiratory examination report, the 
physician diagnosed him with severe chronic obstructive 
pulmonary disease (COPD) and opined that any periodic 
wheezing attacks were likely a form of mild bronchial asthma.  
At a subsequent VA respiratory examination in October 2007, 
the Veteran indicated that his last severe asthma attack that 
required emergency treatment was approximately four years 
ago.  Private treatment records diagnose him with "chronic 
asthmatic type chronic obstructive pulmonary disease."  In 
light of the above, the Board concludes that a VA examination 
is necessary to determine the likelihood that the Veteran's 
respiratory condition is related to or had its onset in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to his hypertension claim, asserted as secondary to PTSD, 
the Veteran has a current diagnosis of hypertension.  At a 
March 2008 VA diabetes examination, the examiner opined that 
his diagnosed essential hypertension was not related to his 
impaired fasting glucose because his hypertension preceded 
that condition.  A subsequent VA diabetes examination in May 
2008 did not opine as to the etiology of hypertension.  
However, the Board notes that a medical opinion was never 
obtained as to whether the Veteran's hypertension is related 
to his service-connected PTSD.  In light of the above, the 
Board concludes that such a medical opinion is necessary 
prior to the final disposition of this case.  McLendon.

As to his skin claim, service treatment records show that the 
Veteran was treated for tinea cruris and he has provided 
credible statements as to a continuity of symptoms since that 
time.  Further, private medical records reflect treatment for 
this condition, which was not present on VA examination.  As 
such, the Board finds that pursuant to the duty to assist, he 
must be afforded another VA examination.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the Veteran's 
medical records dated from March 2008 to 
the present from the VA Gulf Coast Health 
Care System - Mobile Outpatient Clinic in 
Mobile, Alabama.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Afford the Veteran an appropriate VA 
examination to determine the nature and 
extent of any respiratory condition, and 
in particular, asthma, found to be 
present.  All indicated studies should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
state the likelihood that any respiratory 
disability found to be present, and 
specifically asthma, existed prior to 
service.  If the examiner concludes that 
such a disability found to be present 
existed prior to service, the examiner 
should indicate that likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having a respiratory disability that did 
not pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on the Veteran's 
report of a continuity of symptoms since 
service.  The rationale for all opinions 
expressed should be provided.

3.  The RO should afford the Veteran an 
appropriate VA examination to determine 
the nature, extent and etiology of his 
hypertension.  All indicated testing 
should be accomplished, and the examiner 
should offer an opinion as to whether it 
is at least as likely as not that his 
hypertension was caused or aggravated by 
his service-connected PTSD.  The examiner 
should set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

4.  Afford the Veteran an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his skin 
condition, and specifically tinea cruris.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be conducted and 
all findings should be reported in detail.  
The examiner should comment on the in-
service notation of tinea cruris and his 
report regarding the onset and continuity 
of symptoms since service, as well as the 
recent medical evidence showing treatment 
for skin problems.  Regardless of whether 
any skin disability is present at the time 
of the examination, the examiner must 
identify whether the Veteran has chronic 
or recurrent skin problems, and if so, 
state whether it is at least as likely as 
not that the disability is related to or 
had its onset in service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

5.  Then readjudicate the appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
Veteran a supplemental statement of the 
case and afford the applicable opportunity 
to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

